DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“BG analyzing module” in claim 1: [0031] including “measuring device includes the light sources, the light receiving device, and the modules.” And [0032] “Moreover, the BG analyzing module and the BP analyzing module are divided from each other in order to show differences in the process and method of calculating BG and BP by each program substantially, and it does not mean that they have their own light sources, sensors, sensor signal processing circuits, and processors physically separated.”
by each program substantially, and it does not mean that they have their own light sources, sensors, sensor signal processing circuits, and processors physically separated.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 recites “deriving a BP value through a calculation process . . . multiplying pulse pressure by a first coefficient, multiplying the PRT by a second coefficient, and adding the multiplied values” and Claims 3 recites “wherein a, b, c and d are proportional constants” without sufficiently disclosing how the determination is made, the determination is based on the coefficients and how they are determined is not sufficiently described. The specification recites a functional intent, determine a blood pressure, without disclosing how the intent is achieved. The specification recites using “multivariate statistics, and a computer simulation” and artificial neural network (ANN) using machine learning or deep learning, see [0043]. 
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “BG” and “BP” however its unclear what “BG” is, likewise with the “BP”. Based on the specification it is believed these are meant to be a “blood glucose” and “blood pressure” respectively. However, that is never recited in the claim. Presuming BG is meant to be blood glucose the claim should recite “blood glucose (BG)” or something similar to identify what the acronym is used for, likewise for blood pressure and BP. For these reasons the metes and bounds of the claim are unclear and the claim is indefinite. The claims depending from this claim shares this issue and is indefinite for the same reason.

Claim 4 is a device (“apparatus”) claim which recites process steps “wherein the reference signal amount is obtained through a process of projecting lights controlling the quantity of light of the light 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos (Alexandros A. Pantelopoulos et al., US 20170209055) hereinafter Pant in view of Newberry (Robert Newberry, US 20180214088) hereinafter New.
 Regarding claim 1, an interpretation of Pant discloses wearable device for measuring vital signs (abstract, [0006]-[0007], [0167]) comprising: 
a plurality of light sources capable of projecting lights of different wavelength ranges to a wearer's body part ([0167], [0188]-[0189], [0193]-[0196]); 
a photodiode for receiving lights projected from the light sources and reflected and scattered from the wearer's body part ([0167], [0188]-[0189], [0193]-[0195]); 
a BG analyzing module, which analyzes an electric signal of the light receiving device (photodiode), obtains a signal amount from a signal of a pulse wave form relative to each wavelength ([0167], [0188]-[0189], [0193]-[0195]), and calculates BG concentration in blood of a subject to be measured ([0165], [0167], [0193]); 

a communication device which transfers measurement data of physical conditions including a BG value and a BP value ([0167], [0252, [0304]-[0305], [0314]-[0315]), trends of these values of a subject ([0097], [0252], [0307]) to be measured obtained by the BG analyzing module or the BP analyzing module to the outside through a surrounding communication network ([0167], [0252, [0304]-[0305], [0314]-[0315]]).

An interpretation of Pant may not explicitly disclose BG measured using a differential signal amount between the signal amount obtained relative to the body of the subject to be measured and a previously inputted standard (reference signal amount); multiplying pulse pressure by a first coefficient, multiplying the PRT by a second coefficient, and adding the multiplied values.
However, in the same field of endeavor (medical devices), New teaches BG measured using a differential signal amount between the signal amount obtained relative to the body of the subject to be measured and a previously inputted standard (reference signal amount) ([0228]-[0234], Figs. 20, 25; recites (a) using the model to determine blood glucose as wells as (b) comparing to known measurements, the output of a and/or b could be interpreted as the claimed element); multiplying pulse pressure by a first coefficient, multiplying the PRT by a second coefficient, and adding the multiplied values ([0225]-[0231]; Pant as recited above discloses the gathering of waveform features PRT and a the pulse pressure which it discloses are related/correlated with blood pressure. New recites using waveform features building out models using training data with similar data/reference data to determine weightings for classifying/determining a readings, the model and its weightings are then 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Pant and its disclosure of waveform analysis and determining blood glucose and blood pressure with the specific blood glucose and blood pressure determinations processes as described in New to allow for noninvasive use of PPG for determining vital sign data and concentrations of substances in the blood other than blood oxygenation ([0017]-[0020]). Furthermore, the combination or substitution of the elements of the processing elements of Pant with the specific processing steps as recited in New for determining blood pressure and blood glucose is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; where the predictable result are the measurements of blood glucose and blood pressure.

 Regarding claim 2, an interpretation of Pant further discloses one among: a signal detecting module and body contact terminals for the wearer's ECG ([0165]-[0167]); a thermometer for measuring body temperature of the wearer ([0100], [0165]-[0167]); and a 3D accelerator for sensing and measuring the wearer's physical movements ([0100], [0167], [0177]).

 Regarding claim 5, an Pant further discloses medical support system comprising: 
a wearable device for measuring vital signs according to any one among claim 1 (see the rejection of claim 1); 
a communication network connected with the communication device ([0184], [0252], [0304]-[0305], [0314]-[0315]); 

a support organization connected with the operation server through the communication network ([0165], [0184], [0252], [0304]-[0305], [0313]-[0316]), and 
wherein the communication network for connecting the communication device and the operation server with each other includes at least one communication nod ([0165], [0184], [0304]-[0305], [0314]-[0316], [0378]; The recited portions disclose using Bluetooth for location (including static positions) and data transfer including the use of ID’s for specific devices), and at least one among the communication nod and the measuring device transfers unique information of a wearer who is wearing the measuring device to the operation server ([0378], rejection of claim 1 see also [0165], [0184], [0304]-[0305], [0314]-[0316]; the transfer of a Bluetooth device ID, location or physiological data would all be unique information of a wearer).

An interpretation of Pant may not explicitly disclose wherein the support organization is at least one among medical organizations, fire stations, and police stations.
However, in the same field of endeavor (medical devices), New teaches wherein the support organization is at least one among medical organizations, fire station or police station ([0064], [0173], [0262]-[0263], Fig. 26 see also [0063]; recites transmitting data to a health care facility such as a hospital, doctors office). New further discloses a plurality of variable wavelength light sources ([0066]-[0067], [0070]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the support organization to which the physiological data/determinations of the wearable devices are sent in Pant to be a medical organization as recited in New because it is both obvious and the taught/suggested that providing such data to a medical 

 Regarding claim 6, an interpretation of Pant further discloses wherein a location of the communication nod is fixed ([0184], [0378] see also [0184], [0304]-[0305], [0314]-[0316]; The disclosed portions recite relaying data through various devices using various protocols furthermore the recite the use of fixed/static locations of Bluetooth devices for identification of location), and the communication nod transfers its unique location information to the operation server together with the measurement data (signal) of the measuring device so as to grasp the location of the wearer in real time ([0165], [0184], [0304]-[0305], [0314]-[0316], [0378]).

 Regarding claim 7, an interpretation of Pant further discloses wherein the communication nod is a fixed relay nod or a personal information terminal which is capable of being connected with the communication device of the measuring device ([0167], [0252, [0304]-[0305], [0314]-[0315]), and some of the communication networks which connect the operation server with the communication device using Bluetooth communication are in the form of Bluetooth mesh or Bluetooth hybrid topology ([0167], [0252], [0304]-[0305], [0314]-[0315]).

 Regarding claim 8, an interpretation of Pant further discloses wherein the Bluetooth mesh or the Bluetooth hybrid topology is connected with a public communication network through a Bluetooth-wifi gateway ([0304] see also [0157], [0165], [0184], [0252], [0305], [0314]-[0315]; Pant recites devices gathering/relaying data between devices using Bluetooth and that a device may serve as a relay to an outside network, ie gateway).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150335288 recites wearable sensors with various communications layouts [0190]; US 20040015058 see [0086].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.M./								/NATHAN J JENNESS/  Examiner, Art Unit 3792                                      			Primary Examiner, Art Unit 3792